Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 08/17/2022.  Claims 1, 3, 4 and 7-9 have been amended. Claims 21-26 have been added.  Claims 2, 5-6 and 10-20 have been canceled.  Claims 1, 3-4, 7-9 and 21-26 are pending, of which claims, of which claim 1, claim 8, claim 9 and 21 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	Based on applicant’s arguments, claims 1, 3-4, 7-9 and 21-26 are not invoked 112(f).
Applicant's arguments with respect to claims 1, 3-4, 7-9 and 21-26 have been considered but are moot in view of the new ground(s) of rejection. 
Status of Claims
4.	Claims 1, 3-4, 7-9 and 21-26 are pending, of which claims, of which claim 1, 8, 9 and 21 are in independent form.
			The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.

Drawings
6.	The drawings are objected to because on fig. 9, a machine body 3 was not labeled.  Fig. 9 has a written description on specification paragraphs [0021-0025].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
7.	Claim 23 objected to because of the following informalities:  line 3, recites “PTO” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-4, 7-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JP 2010176372 herein after Fujimoto – IDS of records – a translated version was included as an NPL), and further in view of Gomes (US 20190205115, herein after Gomes).
Claim 1 is rejected, Fujimoto teaches a program update system for a working machine, comprising (Fujimoto, abstract and summary): 
a machine body(Fujimoto, page 2, fig. 6,  a work machine (backhoe) 1) ;
 a working device to be used for work, the working device being provided to the machine body(Fujimoto, page 2, fig. 6, a working device 13 ); 
a storage device provided to the machine body, to store an update program necessary to operate the working device(Fujimoto, page 3, storage unit 21.  Page 5, the update program is written in the storage unit 28); 
a work controller provided to the working device(Fujimoto, page 9, the work machine controller 25); 
a positioning device configured to detect a position of the machine body(Fujimoto, page 2, Current position determination means for determining the area where the work implement is located based on the radio wave output from the GPS satellite); and 
an update controller provided to the machine body and configured to send the update program to the work controller (Fujimoto, page 5, the control unit 27 of the main control device 25A writes an update program input from the writing device 34 to the second communication port 41 via the RS-232C cable 42 to the main control device 25A. It is configured to perform an output operation to be output to the first communication port40 for transmission to a sub-control device 25B or a display control device 25C different from the main control device 25A.)
Fujimoto does not explicitly teach
when the position detected by the positioning device is a parking area of the machine body
However, Gomes teaches
when the position detected by the positioning device is a parking area of the machine body(Gomes, US 20190205115, paragraph [0184], In accordance with various aspects of the present disclosure, the update metadata may also include information that indicates under which conditions the associated update is to be applied such as, for example, the status and/or capabilities of the AV performing the update. Such checks may be performed by functionality such as that illustrated in FIG. 7 as the check update functionality 727. The update metadata for a particular update such as, for example, a driving-related update, may indicate that to perform the particular update, the vehicle must be in a particular “state” (e.g., “parked,” or travelling, or below a specified speed). The update metadata of some updates may indicate that the update is to be applied to the AV (e.g., for driving-related devices/systems or non-driving-related devices/systems) only within one or more specific physical/geographic region(s) (e.g., within a particular geo-fence or within a certain distance of a specified physical location).)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Gomes into Fujimoto's to  update software secure and safe for autonomous vehicle as suggested by Gomes (See abstract and summary).

Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Fujimoto and Gomes teach the program update system for the working machine according to claim 1, 
wherein the update controller is further configured to judge whether the machine body is being transported based on the position, and is further configured to send the update program to the work controller when the machine body is being transported(Gomes, US 20190205115, paragraph [0184], In accordance with various aspects of the present disclosure, the update metadata may also include information that indicates under which conditions the associated update is to be applied such as, for example, the status and/or capabilities of the AV performing the update. Such checks may be performed by functionality such as that illustrated in FIG. 7 as the check update functionality 727. The update metadata for a particular update such as, for example, a driving-related update, may indicate that to perform the particular update, the vehicle must be in a particular “state” (e.g., “parked,” or travelling, or below a specified speed). The update metadata of some updates may indicate that the update is to be applied to the AV (e.g., for driving-related devices/systems or non-driving-related devices/systems) only within one or more specific physical/geographic region(s) (e.g., within a particular geo-fence or within a certain distance of a specified physical location).)).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Fujimoto and Gomes teach the program update system for the working machine according to claim 1, 
wherein the machine body includes a power transmission device to transmit power to the working device, and the update controller is further configured to send the update program to the work controller when the power transmission 33device is not transmitting the power to the working device(Gomes, US 20190205115, paragraph [0184], In accordance with various aspects of the present disclosure, the update metadata may also include information that indicates under which conditions the associated update is to be applied such as, for example, the status and/or capabilities of the AV performing the update. Such checks may be performed by functionality such as that illustrated in FIG. 7 as the check update functionality 727. The update metadata for a particular update such as, for example, a driving-related update, may indicate that to perform the particular update, the vehicle must be in a particular “state” (e.g., “parked,” or travelling, or below a specified speed). The update metadata of some updates may indicate that the update is to be applied to the AV (e.g., for driving-related devices/systems or non-driving-related devices/systems) only within one or more specific physical/geographic region(s) (e.g., within a particular geo-fence or within a certain distance of a specified physical location).)).).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Fujimoto and Gomes teach the program update system for the working machine according to claim 1, 
wherein the machine body includes a power transmission device to transmit power to the working device, and the update controller is further configured to send the update program to the work controller after the power transmission device stops transmitting the power to the working device(Gomes, US 20190205115, paragraph [0184], In accordance with various aspects of the present disclosure, the update metadata may also include information that indicates under which conditions the associated update is to be applied such as, for example, the status and/or capabilities of the AV performing the update. Such checks may be performed by functionality such as that illustrated in FIG. 7 as the check update functionality 727. The update metadata for a particular update such as, for example, a driving-related update, may indicate that to perform the particular update, the vehicle must be in a particular “state” (e.g., “parked,” or travelling, or below a specified speed). The update metadata of some updates may indicate that the update is to be applied to the AV (e.g., for driving-related devices/systems or non-driving-related devices/systems) only within one or more specific physical/geographic region(s) (e.g., within a particular geo-fence or within a certain distance of a specified physical location).)).  
Claim 8 is rejected, Fujimoto teaches a program update system for a working machine, comprising (Fujimoto, abstract and summary): 
 
 a machine body(Fujimoto, page 2, fig. 6,  a work machine (backhoe) 1) ;
 a working device to be used for work, the working device being provided to the machine body(Fujimoto, page 2, fig. 6, a working device 13 ); 
a storage device provided to the machine body, to store an update program necessary to operate the working device(Fujimoto, page 3, storage unit 21.  Page 5, the update program is written in the storage unit 28); 
a work controller provided to the working device(Fujimoto, page 9, the work machine controller 25); 
a lifter device provided to the machine body, to lift the working device (Fujimoto, page 2, Current position determination means for determining the area where the work implement is located based on the radio wave output from the GPS satellite); and 
an update controller provided to the machine body and configured to send the update program to the work controller (Fujimoto, page 5, the control unit 27 of the main control device 25A writes an update program input from the writing device 34 to the second communication port 41 via the RS-232C cable 42 to the main control device 25A. It is configured to perform an output operation to be output to the first communication port40 for transmission to a sub-control device 25B or a display control device 25C different from the main control device 25A.)
Fujimoto does not explicitly teach
when the lifter device is not lifting the working device
However, Gomes teaches
when the lifter device is not lifting the working device(Gomes, US 20190205115, paragraph [0184], In accordance with various aspects of the present disclosure, the update metadata may also include information that indicates under which conditions the associated update is to be applied such as, for example, the status and/or capabilities of the AV performing the update. Such checks may be performed by functionality such as that illustrated in FIG. 7 as the check update functionality 727. The update metadata for a particular update such as, for example, a driving-related update, may indicate that to perform the particular update, the vehicle must be in a particular “state” (e.g., “parked,” or travelling, or below a specified speed). The update metadata of some updates may indicate that the update is to be applied to the AV (e.g., for driving-related devices/systems or non-driving-related devices/systems) only within one or more specific physical/geographic region(s) (e.g., within a particular geo-fence or within a certain distance of a specified physical location).)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Gomes into Fujimoto's to  update software secure and safe for autonomous vehicle as suggested by Gomes (See abstract and summary).
Claim 9 is rejected, Fujimoto teaches a program update system for a working machine, comprising (Fujimoto, abstract and summary): 
  a machine body(Fujimoto, page 2, fig. 6,  a work machine (backhoe) 1) ;
 a working device to be used for work, the working device being provided to the machine body(Fujimoto, page 2, fig. 6, a working device 13 ); 
a storage device provided to the machine body, to store an update program necessary to operate the working device(Fujimoto, page 3, storage unit 21.  Page 5, the update program is written in the storage unit 28); 
a work controller provided to the working device(Fujimoto, page 9, the work machine controller 25); 
update controller provided to the machine body and configured to, upon receipt of identification information of the working device: judge whether the working device is available for performing the work based on the time counted by the timer and the identification information of the working device, and send the update program to the work controller when the working device is unavailable for performing the agricultural work by the working device
Fujimoto does not explicitly teach
a timer to count time; and 
update controller provided to the machine body and configured to, upon receipt of identification information of the working device: judge whether the working device is available for performing the work based on the time counted by the timer and the identification information of the working device, and send the update program to the work controller when the working device is unavailable for performing the agricultural work by the working device
However, Gomes teaches
a timer to count time(Gomes, paragraph [0036], time passed since last collection); and 
update controller provided to the machine body and configured to, upon receipt of identification information of the working device: judge whether the working device is available for performing the work based on the time counted by the timer and the identification information of the working device, and send the update program to the work controller when the working device is unavailable for performing the agricultural work by the working device (Gomes, US 20190205115, paragraph [0184], In accordance with various aspects of the present disclosure, the update metadata may also include information that indicates under which conditions the associated update is to be applied such as, for example, the status and/or capabilities of the AV performing the update. Such checks may be performed by functionality such as that illustrated in FIG. 7 as the check update functionality 727. The update metadata for a particular update such as, for example, a driving-related update, may indicate that to perform the particular update, the vehicle must be in a particular “state” (e.g., “parked,” or travelling, or below a specified speed). The update metadata of some updates may indicate that the update is to be applied to the AV (e.g., for driving-related devices/systems or non-driving-related devices/systems) only within one or more specific physical/geographic region(s) (e.g., within a particular geo-fence or within a certain distance of a specified physical location).)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Gomes into Fujimoto's to  update software secure and safe for autonomous vehicle as suggested by Gomes (See abstract and summary).
Claim 21 is rejected, Fujimoto teaches a working machine comprising(Fujimoto, abstract and summary): 
a machine body detachably coupled to a working machine(Fujimoto, page 2, fig. 6,  a work machine (backhoe) 1.  Fujimoto, page 2, fig. 6, a working device 13.) ;
a plurality of machine body controllers, each configured to control one of a plurality of electrical components provided to the machine body(Fujimoto, page 9, the work machine controller 25); 
a memory provided to the machine body to store an update program of the working device(Fujimoto, page 3, memory - storage unit 28.  Page 5, the update program is written in the storage unit 28); 
an update controller provided to the machine body, the update controller being capable of sending the update program to a work controller of the working device (Fujimoto, page 5, the control unit 27 of the main control device 25A writes an update program input from the writing device 34 to the second communication port 41 via the RS-232C cable 42 to the main control device 25A. It is configured to perform an output operation to be output to the first communication port40 for transmission to a sub-control device 25B or a display control device 25C different from the main control device 25A.); 
an in-vehicle network connected to the plurality of machine body controllers and the update controller, the in-vehicle network having a first connector detachably connected to a second connector which is connected through a cable to a work controller provided to the working machine(Fujimoto, page 3, vehicle communication network 26.  Page 5, the first communication port 40, the second communication port 41, and RS-232C cable to the CAN communication 26 side.  Page 11, The vehicle communication network may be “LIN”, “FlexRay”, or other than CAN.); and
Fujimoto does not explicitly teach
 a notifier to notify an operator of whether or not the update controller is sending the update program to the work controller through the in-vehicle network, the first connector, the second connector, and the cable when the machine body is coupled to the working machine.  
However, Gomes teaches
a notifier to notify an operator of whether or not the update controller is sending the update program to the work controller through the in-vehicle network, the first connector, the second connector, and the cable when the machine body is coupled to the working machine(Gomes, US 20190205115, paragraph [0177], In addition, a system according to various aspects of the present disclosure includes the mechanisms involved in recovering from attempted installation/application of a corrupted or inappropriate update of software/firmware/data/configuration information, and for a first node to notify the stakeholders or other nodes (e.g., “neighbor” nodes of AVs and other vehicles) with which the first node may directly/indirectly communicate, to minimize the impact of propagation of such corrupted/inappropriate software/firmware/data/configuration update information in the network and its customer/end-users.  Fig. 10A and paragraph [0201], At block 1016, the method of FIG. 10A may notify the cloud-based system of the inconsistency of the update version and the order policy with update order and current version of vehicle information, and the method may then continue at block 1042 of FIG. 10C, described below.  Fig. 10B and paragraph [0209-0211], notify).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Gomes into Fujimoto's to  update software secure and safe for autonomous vehicle as suggested by Gomes (See abstract and summary).
Claim 22 is rejected for the reasons set forth hereinabove for claim 21, Fujimoto and Gomes teach the working machine according to claim 21, comprising:
 a communicator capable of receiving the update program from an outside terminal(Gomes, fig. 8 and paragraph [0190-0194], FIG. 8 is a high-level flowchart for an example method of operating a cloud-based system such as, for example, the cloud 710 of FIG. 7 that distributes information updates comprising, for example, update metadata and update data to vehicles (e.g., AVs) in a network of moving things, in accordance with various aspects of the present disclosure. The method of FIG. 8 may, for example, be performed by one or more processor(s) of computer system(s) located remotely from and communicatively linked to vehicles (e.g., AVs) of a network of moving things in accordance with various aspects of the present disclosure. The method of FIG. 8 begins at block 802.); and 
a plurality of component memories each provided in the plurality of electrical components, wherein the update controller is configured to divide the update program and distribute divided portions of the update program to the plurality of component memories of the plurality of electrical components(Gomes, fig. 8 and paragraph [0190-0194], Next, at block 808, the system may distribute an information update identified in a request of a stakeholder, to components and/or systems that the stakeholder identifies at vehicles that the stakeholder identifies as vehicles to be updated.).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 22, Fujimoto and Gomes teach the working machine according to claim 22, 
wherein the plurality of electrical components include two or more selected from a group consisting of a speed-shifting controller, an engine controller, a PTO controller, a lifting controller, an automatic steering controller device, a posture controller, and an auxiliary hydraulic controller, and each of the plurality of electrical components includes one of the plurality of component memories(Fujimoto, page 3, The work machine 1 is provided with a plurality of work machine control devices (controllers) 25. The plurality of work machine control devices 25 can transmit / receive (input / output) information (data) to each other via the vehicle communication network 26. Here, the vehicle communication network 26 isa controller area network, that is, CAN communication.).
9.	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JP 2010176372 herein after Fujimoto – IDS of records – a translated version was included as an NPL), in view of Gomes (US 20190205115, herein after Gomes) and further in view of Ishida (US 20070070246, herein after Ishida).
With respect to claim 24, Fujimoto and Gomes do not explicitly teach all limitations.
However, Ishida teaches
Claim 24 is rejected for the reasons set forth hereinabove for claim 21, Fujimoto, Gomes and Ishida teach the working machine according to claim 21, wherein the notifier is a lamp provided to the machine body, and the update controller is configured to control the lamp to light or blink in a different manner based on whether or not the update controller is sending the update program to the work controller(Ishida, US 20070070246, paragraph [0009], Since the software update by using broadcasting data is performed independent of the intention of a user who owns the televisor, the televisor may operate at midnight to perform the update processing. During the update processing, a notification that the update is in progress may be given to a user by, for example, causing a pilot lamp including a light-emitting diode to blink. However, the update processing itself is rarely performed, and the user may hardly notice the fact.  Paragraph [0026-0027], A light-emitting diode (or LED) 22 is connected to the control microcomputer portion 21 and notifies the operational state of the televisor by the lighting ( blinking) of the light-emitting diode 22. For example, a green lamp lights up when the televisor is on while a red lamp lights up at a standby state. The "standby state" here refers to the state that no processing such as display is performed in the televisor but minimal circuits such as a control circuit block are receiving power supply to operate such that the power can be turned off by an instruction from a remote controller 2, which will be described later. The red lamp may blink, for example, during software update processing, which will be described later.  Paragraph [0033], If it is determined in step S11 that the update is to be started, the blinking of the light-emitting diode 22 is started (step S12), and the update processing is started. Then, whether the update processing has completed or not is determined (step S13). If the update processing has completed, the blinking of the light-emitting diode 22 is turned off (step S14), and the operational state is turned to the standby state (step S26).).  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ishida into Fujimoto and Gomes's to perform display/audio output processing in the video/audio processing portion if the operation input portion receives a user operation to start the apparatus during execution of the software update processing as suggested by Ishida (See abstract and summary).  
Claim 25 is rejected for the reasons set forth hereinabove for claim 21, Fujimoto, Gomes and Ishida teach the working machine according to claim 21, wherein the notifier is a speaker provided to the machine body, and the update controller is configured to control the speaker to sound in a different manner based on whether or not the update controller is sending the update program to the work controller(Ishida, US 20070070246, paragraph [0009], Since the software update by using broadcasting data is performed independent of the intention of a user who owns the televisor, the televisor may operate at midnight to perform the update processing. During the update processing, a notification that the update is in progress may be given to a user by, for example, causing a pilot lamp including a light-emitting diode to blink. However, the update processing itself is rarely performed, and the user may hardly notice the fact.  Paragraph [0026-0027], A light-emitting diode (or LED) 22 is connected to the control microcomputer portion 21 and notifies the operational state of the televisor by the lighting ( blinking) of the light-emitting diode 22. For example, a green lamp lights up when the televisor is on while a red lamp lights up at a standby state. The "standby state" here refers to the state that no processing such as display is performed in the televisor but minimal circuits such as a control circuit block are receiving power supply to operate such that the power can be turned off by an instruction from a remote controller 2, which will be described later. The red lamp may blink, for example, during software update processing, which will be described later.  Paragraph [0033], If it is determined in step S11 that the update is to be started, the blinking of the light-emitting diode 22 is started (step S12), and the update processing is started. Then, whether the update processing has completed or not is determined (step S13). If the update processing has completed, the blinking of the light-emitting diode 22 is turned off (step S14), and the operational state is turned to the standby state (step S26).).  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ishida into Fujimoto and Gomes's to perform display/audio output processing in the video/audio processing portion if the operation input portion receives a user operation to start the apparatus during execution of the software update processing as suggested by Ishida (See abstract and summary).

Claim 26 is rejected for the reasons set forth hereinabove for claim 21, Fujimoto, Gomes and Ishida teach the working machine according to claim 21, wherein the update controller is configured to notify the operator, through a mobile terminal provided outside the working machine, of whether or not the update controller is sending the update program to the work controller(Ishida, US 20070070246, paragraph [0009], Since the software update by using broadcasting data is performed independent of the intention of a user who owns the televisor, the televisor may operate at midnight to perform the update processing. During the update processing, a notification that the update is in progress may be given to a user by, for example, causing a pilot lamp including a light-emitting diode to blink. However, the update processing itself is rarely performed, and the user may hardly notice the fact.  Paragraph [0026-0027], A light-emitting diode (or LED) 22 is connected to the control microcomputer portion 21 and notifies the operational state of the televisor by the lighting ( blinking) of the light-emitting diode 22. For example, a green lamp lights up when the televisor is on while a red lamp lights up at a standby state. The "standby state" here refers to the state that no processing such as display is performed in the televisor but minimal circuits such as a control circuit block are receiving power supply to operate such that the power can be turned off by an instruction from a remote controller 2, which will be described later. The red lamp may blink, for example, during software update processing, which will be described later.  Paragraph [0033], If it is determined in step S11 that the update is to be started, the blinking of the light-emitting diode 22 is started (step S12), and the update processing is started. Then, whether the update processing has completed or not is determined (step S13). If the update processing has completed, the blinking of the light-emitting diode 22 is turned off (step S14), and the operational state is turned to the standby state (step S26).).  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ishida into Fujimoto and Gomes's to perform display/audio output processing in the video/audio processing portion if the operation input portion receives a user operation to start the apparatus during execution of the software update processing as suggested by Ishida (See abstract and summary).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199